                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


GARY L. WOODROFFE,

      Plaintiff,

v.                                                   CASE NO. 8:18-cv-3023-T-23CPT

ANN COFFIN, et al.,

      Defendants.
____________________________________/


                                        ORDER

      Appearing pro se, Gary L. Woodroffe moves (Doc. 1) for a temporary

restraining order to enjoin the garnishment of Woodroffe’s Social Security income

and the foreclosure sale of Woodroffe’s “homestead” scheduled for December 21,

2018, in accord with a state court’s order (Doc. 1-1). A preliminary injunction is an

“extraordinary and drastic remedy.” United States v. Jefferson Cty., 720 F.2d 1511,

1519 (11th Cir. 1983). Accordingly, a movant must comply with the requirements

of Rule 65, Federal Rules of Civil Procedure, and Local Rule 4.05 and also

demonstrate (1) that the movant possesses a substantial likelihood of success on the

merits; (2) that the movant will likely suffer irreparable injury unless the injunction

issues; (3) that the threatened injury to the movant outweighs the damage the

proposed injunction may cause the opposing party; and (4) that the public interest

favors issuing the injunction. Jefferson Cty., 720 F.2d at 1519.
      Woodroffe’s motion satisfies no requirement for issuing a temporary

restraining order. For example, Rule 65(b)(1) mandates “specific facts in an affidavit

or verified complaint clearly show[ing] that immediate and irreparable harm, loss,

or injury will result . . . .” Although Woodroffe captions the motion as “verified,”

the motion includes no declaration “under penalty of perjury under the laws of the

United States” as required by 28 U.S.C. § 1746. Woodroffe also presents no

certification of an effort to give notice to the opposing parties, no reason that notice

is infeasible, no argument of likely success on the merits, and no facts to assist a

determination of the required security.

      Even if Woodroffe had complied with the requirements for a temporary

restraining order, lack of jurisdiction bars an order’s issuance. With limited

exceptions, the Anti-Injunction Act, 22 U.S.C. § 2283, prohibits a federal district

court from granting an injunction to stay a state court proceeding. But Woodroffe’s

motion attempts to stay the execution of a state court judgment in an action

commenced by JPMorgan Chase Bank in 2012. Additionally, a district court cannot

hear “cases brought by state court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced . . . .” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (citing D.C. Court of

Appeals v. Feldman, 460 U.S. 462, 476–82 (1983), and Rooker v. Fidelity Trust Co.,

263 U.S. 413, 415–16 (1923)). By requesting an injunction against a foreclosure sale,




                                           -2-
Woodroffe impermissibly attempts to appeal a state-court judgment to a federal

district court.

        Woodroffe’s motion (Doc. 1) is DENIED. The clerk is directed to close the

case.

        ORDERED in Tampa, Florida, on December 17, 2018.




                                        -3-
